In re Dallas Custard, applying for Certio-rari, Prohibition, Mandamus, Habeas Corpus and Remedial Writs to the Twenty Fourth Judicial District Court, Division “D”, No. 75-642, Parish of Jefferson.
Granted. From the transcript of his remarks at sentencing, it is unclear whether the trial judge was aware of his sentencing alternatives at the time but chose not to exercise them in that particular case. Accordingly, relator’s sentence is vacated and the case is remanded to the trial court for resentencing in accord with the law.
WATSON, J., dissents from the order.